Exhibit 10.27

EXECUTIVE SEVERANCE AGREEMENT

By this Executive Severance Agreement dated as of             , 200    
(“Agreement”), Sears Holdings Corporation (“Sears”) and “Sears Affiliates” (as
such term is defined in Section 2 below), and [            ] (“Executive”),
intending to be legally bound, and for good and valuable consideration, agree as
follows:

1. Severance-Related Leave of Absence.

(a) Severance Benefits.

i. Continuation of Compensation.

1. In the event that Executive incurs a Separation from Service (as defined in
Section 2 below) from each Sears Affiliate by which Executive is employed for
any reason other than “Cause”, death or “Disability” (as defined in Section 2
below) or by Executive for “Good Reason” (as defined in Section 2 below),
subject to the provisions of subsection 4(e), Section 5 and Section 10 herein,
Executive shall be placed on a severance-related leave of absence (“Leave”) and
Sears or the appropriate Sears Affiliate shall continue to pay Executive’s base
salary, at the rate in effect immediately prior to the first day of the Leave,
for a period of one (1) year (“Salary Continuation Period”), which amount shall
be paid on each regular salary payroll period within the Salary Continuation
Period and without interruption between active employment and the Salary
Continuation Period (subject to subsection (a)(i)(2) below) (“Salary
Continuation”). In all events, Executive’s Salary Continuation Period shall end
on the date that is twelve (12) months after the date of your “Separation from
Service” (as such terms are defined in Section 2 below), and no additional
Salary Continuation or benefits (described under subsections (a)(ii) and
(iii) below) shall be paid hereunder. Further, to the extent Executive does not
execute and timely submit the General Release and Waiver (in accordance with
subsection 4(e) below) by the deadline specified therein, Salary Continuation
payments shall terminate and forever lapse, and Executive shall be obligated to
reimburse Sears for any portion of the Salary Continuation paid during the
Salary Continuation Period.

2. Notwithstanding anything in this subsection (a)(ii) to the contrary, if the
Salary Continuation payable to Executive in accordance with subsection (a)(i)(1)
above during the first six (6) months after Executive’s Separation from Service
would exceed the “Section 409A Threshold” (as defined herein) and if as of the
date of the Separation from Service Executive is a “specified employee” within
the meaning of Internal Revenue Code (“Code”) Section 409A and regulations
issued thereunder and as defined in Section 2 below, then, payment to Executive
for



--------------------------------------------------------------------------------

the first six (6) months of salary continuation shall be made to Executive on
each regular salary payroll period until the aggregate amount received equals
the Section 409A Threshold, and any portion of the Salary Continuation in excess
of such threshold that would otherwise be paid during such first six (6) months
shall instead be paid to Executive in a lump sum payment on the date that is six
(6) months after the date of Executive’s Separation from Service. The remaining
six (6) months of Salary Continuation shall be paid on each regular salary
payroll period.

3. In addition to the foregoing, a lump sum payment will be made to Executive
within ten (10) business days following the first day of the Leave in an amount
equal to the sum of any accrued base salary through the first day of the Leave
to the extent not already paid and any vacation benefits that accrued prior to
the Leave. No vacation will accrue during the Leave.

4. All Salary Continuation payments (described under this subsection (a)(i))
will terminate and forever lapse if Executive is employed by a “Sears
Competitor” as defined in subsection 4(b)(ii) herein, and Executive shall be
obligated to reimburse Sears for any portion of the Salary Continuation paid
during the Salary Continuation Period.

ii. Continuation of Benefits.

1. During the Salary Continuation Period, Executive will be entitled to
participate in all benefit plans and programs (except as specified in this
subsection (a)(ii)) in which Executive was eligible to participate immediately
prior to the Leave (subject to the terms and conditions and continued
availability of such plans and programs); provided, however, that Executive will
not be eligible to participate in the long-term disability plan, flexible
spending accounts, Sears paid life insurance and the Sears Holdings 401(k)
Savings Plan (or any other defined contribution plan sponsored by Sears or a
Sears Affiliate) during the Leave. Executive and Executive’s eligible dependents
shall be entitled to continue to participate in Sears medical and dental plans
(subject to the terms and conditions and continued availability of such plans).

2. If Executive does not timely execute and submit the General Release and
Waiver (in accordance with subsection 4(e) herein) by the deadline specified
therein, Executive shall be obligated to reimburse Sears for any portion of the
cost for the benefits referred to under subsection (a)(ii)(1) immediately above
paid by Sears during the Salary Continuation Period, and Executive shall instead
by eligible for COBRA continuation coverage under the Sears medical and dental
plans as of Executive’s Severance from Service date.

3. Subject to subsection (a)(ii)(4) immediately below, in the event Executive
provides services to another employer and is covered by such employer’s health
benefits plan or program, the medical and dental benefits

 

2



--------------------------------------------------------------------------------

provided by Sears hereunder shall be secondary to such employer’s health
benefits plan or program in accordance with the terms of Sears health benefit
plans.

4. All of the benefits described in this subsection (a)(ii) will terminate and
forever lapse if Executive is employed by a “Sears Competitor” as defined in
subsection 4(b)(ii) herein and Executive shall be obligated to reimburse Sears
for any portion of the cost for the benefits referred to under subsection
(a)(ii)(1) immediately above paid by Sears during the Salary Continuation
Period, and Executive shall instead be eligible for COBRA continuation coverage
under the Sears medical and dental plans as of Executive’s Severance from
Service date.

iii. Outplacement. From the first day of the Leave, Executive will be
immediately eligible for outplacement services at the expense of Sears or the
appropriate Sears Affiliate. Sears and Executive will mutually agree on which
outplacement firm, among current vendors used by Sears, will provide these
services. Such services will be provided for up to one (1) year from the
beginning of the Salary Continuation Period or until employment is obtained,
whichever occurs first. Outplacement benefits described in this subsection
(a)(iii) will terminate and forever lapse if Executive is employed by a “Sears
Competitor” as defined in subsection 4(b)(ii) herein.

iv. Salary Continuation (described under subsection (a)(i) above) or benefits
(described under subsections (a)(ii) and (iii) above) are referred to
collectively hereinafter as “Severance Benefits”.

v. Notwithstanding the foregoing and anything herein to the contrary, in the
event of Executive’s death during the Salary Continuation Period, any unpaid
portion of the Salary Continuation payable in accordance with subsection (a)(i)
above shall be paid in a lump sum, as soon as administratively feasible, to
Executive’s estate, and any eligible dependents (as described under subsection
(a)(ii)(1) above) who are covered dependents as of the date of death shall incur
a qualifying event under COBRA as a result of such death.

(b) Impact of Leave on Certain Other Plans/Programs.

(i) Annual Incentive Plan. Upon occurrence of the Leave, Executive’s entitlement
to any award under the applicable annual incentive plan (“AIP”) sponsored by
Sears, shall be determined in accordance with the terms and conditions of the
AIP document regarding termination of employment (as if such termination of
employment occurred on the first day of the Leave).

(ii) Long-Term Performance Program. Upon occurrence of the Leave, Executive’s
entitlement to any award granted to Executive under a long-term incentive
program (“LTIP”) sponsored by Sears, shall be determined in accordance with the
terms and conditions of the award letter and the LTIP document regarding
termination of employment (as if such termination of employment occurred on the
first day of the Leave).

 

3



--------------------------------------------------------------------------------

(iii) Stock Plan. Upon occurrence of the Leave, any unvested options or
restricted stock awarded to Executive under a stock plan sponsored by Sears
shall be forfeited as of the first day of the Leave.

2. Definitions. For purposes of this Agreement, the following terms shall have
the definitions as set forth below:

(a) “Cause” shall mean (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities which breach is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of Sears or the Sears Affiliates and is not
remedied in a reasonable period of time after receipt of written notice from
Sears specifying such breach; (ii) the commission by Executive of a felony
involving moral turpitude; or (iii) dishonesty or willful misconduct in
connection with Executive’s employment.

(b) “Disability” shall mean disability as defined under the Sears long-term
disability plan.

(c) “Good Reason” shall mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target bonus from those in effect as of the date of this Agreement;
(ii) Executive’s mandatory relocation to an office more than fifty (50) miles
from the primary location at which Executive is required to perform Executive’s
duties immediately prior to the date of this Agreement; or (iii) any other
action or inaction that constitutes a material breach of the terms of this
Agreement, including failure of a successor company to assume or fulfill the
obligations under this Agreement. In each case, Executive must provide Sears
with written notice of the facts giving rise to a claim that “Good Reason”
exists for purposes of this Agreement, within thirty (30) days of the initial
existence of such Good Reason event, and Sears shall have a right to remedy such
event within sixty (60) days after receipt of Executive’s written notice (“the
sixty (60) day period”). If Sears remedies the Good Reason event within the
sixty (60) day period, the Good Reason event (and Executive's right to receive
any benefit under this Agreement on account of termination of employment
for Good Reason) shall cease to exist. If Sears does not remedy the Good Reason
event within the sixty (60) day period, and Executive does not incur a
termination of employment within thirty (30) days following the earlier of:
(y) the date Sears notifies Executive that it does not intend to remedy the Good
Reason or does not agree that there has been a Good Reason event, or (z) the
expiration of the sixty (60) day period, the Good Reason event (or any claim of
Good Reason) shall cease to exist. Notwithstanding the foregoing, if Executive
fails to provide written notice to Sears of the facts giving rise to a claim of
Good Reason within thirty (30) days of the initial existence of such Good Reason
event, the Good Reason event (and Executive's right to receive any benefit under
this Agreement on account of termination of employment for Good Reason) shall
cease to exist as of the thirty-first (31st) day following the later of its
occurrence or Executive’s knowledge thereof.

(d) “Sears Affiliate” shall mean any person with whom Sears is considered to be
a single employer under Code Section 414 (b) and all persons with whom Sears
would be considered a single employer under Code Section 414 (c), substituting
“50%” for the “80%” standard that would otherwise apply.

 

4



--------------------------------------------------------------------------------

(e) “Section 409A Threshold” shall, with respect to Executive, refer to an
amount equal two times the lesser of (i) Executive's annual compensation (as
defined under Treasury Regulation Section 1.415-1(d)(2)) for services provided
to Sears and any Sears Affiliate as an employee for the calendar year preceding
the calendar year in which Executive has a Separation from Service with Sears
and each Sears Affiliate; or (ii) the maximum amount that may be taken into
account under a qualified plan in accordance with Code Section 401(a)(17).

(f) “Separation from Service” shall mean, for purposes of satisfying the
applicable requirements of Code Section 409A, the date Executive is deemed to
have incurred a separation from service within the meaning of Code Section 409A
and the regulations issued thereunder, which in turn shall refer to Executive’s
ceasing to be employed by Sears and any Sears Affiliate, subject to the
following:

i. The employment relationship will be deemed to have ended at the time
Executive and Sears reasonably anticipate that the level of bona fide services
Executive would perform for Sears or any Sears Affiliate after such date
(whether as an employee or independent contractor, but not as a director) would
permanently decrease to no more than 20% of the average level of bona fide
services performed by Executive over the immediately preceding thirty-six
(36)-month period.

ii. The employment relationship will be treated as continuing intact while
Executive is on a bona fide leave of absence (determined in accordance with
Treasury Regulation Section 409A-1(h)), but (1) only if there is a reasonable
expectation that Executive will return to active employment status, and (2) only
to the extent that such leave of absence does not exceed six (6) months, or, if
longer, for so long as Executive has a contractual or statutory right to
reemployment.

iii. The fact that Executive is placed on a Leave, as defined in Section 1(a)(i)
above, will not prevent him from having a Separation from Service, as defined
above, for purposes of this Agreement.

iv. Notwithstanding anything herein to the contrary, the fact that Executive is
treated as having incurred a Separation from Service under Code Section 409A and
the terms of this Agreement shall not be determinative, or in any way affect the
analysis, of whether Executive has retired, terminated employment, separated
from service, incurred a severance from employment or become entitled to a
distribution, under the terms of any retirement plan (including pension plans
and 401(k) savings plans) maintained by Sears (including by a Sears Affiliate).

(g) “Specified Employee” shall, for purposes of subsection 1(a)(i)(2) above,
refer to Executive’s status as a “specified employee” under Code Section 409A
(and regulations issued thereunder) as of the date of his Separation from
Service, which shall be determined in accordance with the provisions of
Supplement A to the Supplemental Retirement Income Plan (as amended and restated
effective January 1, 2008).

 

5



--------------------------------------------------------------------------------

3. Intellectual Property Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at Sears or any Sears Affiliate, provided such invention or
expression of an idea relates to the business of Sears or any Sears Affiliate,
or relates to actual or demonstrably anticipated research or development of
Sears or any Sears Affiliate, or results from any work performed by Executive
for or on behalf of Sears or any Sears Affiliate, are hereby assigned to Sears,
including Executive’s entire rights, title and interest. Executive will promptly
disclose such invention or expression of an idea to Executive’s management and
will, upon request, promptly execute a specific written assignment of title to
Sears. If Executive currently holds any inventions or expressions of an idea,
regardless of whether they were published or filed with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, or is under contract to not so
assign, Executive will list them on the last page of this Agreement.

4. Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond what Sears or any Sears Affiliate is otherwise
obligated to pay. In consideration of the opportunity for the Severance Benefits
(as defined in subsection 1(a)(iv) above), and other good and valuable
consideration, Executive agrees to the following:

(a) Non-Disclosure and Non-Solicitation. Executive acknowledges and agrees to be
bound by the following, whether or not Executive receives any Severance Benefits
under this Agreement:

i. Non-Disclosure of Sears Confidential Information.

1. Executive will not, during the term of Executive’s employment with Sears or
any Sears Affiliate (including the Leave) or thereafter, except as Sears may
otherwise consent or direct in writing, reveal or disclose, sell, use, lecture
upon or publish any “Sears Confidential Information” (as defined herein) until
such time as the information becomes publicly known other than as a result of
its disclosure, directly or indirectly, by Executive; and

2. Executive understands that if Executive possesses any proprietary information
of another person or company as a result of prior employment or otherwise, Sears
expects and requires that Executive will honor any and all legal obligations
that Executive has to that person or company with respect to proprietary
information, and Executive will refrain from any unauthorized use or disclosure
of such information.

ii. Sears Confidential Information. For purposes of this Agreement, “Sears
Confidential Information” means trade secrets and non-public information which
Sears or any Sears Affiliate designates as being confidential or which, under
the circumstances, should be treated as confidential, including, without
limitation, any information received in confidence or developed by Sears or any
Sears Affiliate, its long and short term goals, vendor and supply agreements,
databases,

 

6



--------------------------------------------------------------------------------

methods, programs, techniques, business information, financial information,
marketing and business plans, proprietary software, personnel information and
files, client information, pricing, and other information relating to the
business of Sears or any Sears Affiliate that is not known generally to the
public or in the industry.

iii. Return of Sears Property. All documents and other property that relate to
the business of Sears or any Sears Affiliate are the exclusive property of
Sears, even if Executive authored or created them. Executive agrees to return
all such documents and tangible property to Sears upon termination of employment
or at such earlier time as Sears may request Executive to do so.

iv. Conflict of Interest. During Executive’s employment with Sears or any Sears
Affiliate (including the Leave), except as may be approved in writing by Sears,
neither Executive nor members of Executive’s immediate family will have
financial investments or other interests or relationships with Sears’ or any
Sears Affiliate’s customers, suppliers or competitors which might impair
Executive’s independence of judgment on behalf of the Company. Executive agrees
further not to engage in any activity in competition with Sears or any Sears
Affiliate and will avoid any outside activity that could adversely affect the
independence and objectivity of Executive’s judgment, interfere with the timely
and effective performance of Executive’s duties and responsibilities to Sears or
any Sears Affiliate, discredit Sears or any Sears Affiliate or otherwise
conflict with the best interests of Sears or any Sears Affiliate.

v. Non-Solicitation of Employees. During Executive’s employment with Sears or
any Sears Affiliate (including the Leave) and for one (1) year from the first
day of the Leave, Executive shall not, directly or indirectly, solicit or
encourage any person to leave her/his employment with Sears or any Sears
Affiliate or assist in any way with the hiring of any Sears or any Sears
Affiliate employee by any future employer or other entity.

(b) Non-Competition. Executive acknowledges that as a result of Executive’s
position at Sears or any Sears Affiliate, Executive has learned or developed, or
will learn or develop, Sears Confidential Information (as defined in subsection
4(a)(ii) above) and that use or disclosure of Sears Confidential Information is
likely to occur if Executive were to render advice or services to any Sears
Competitor.

i. Therefore, for one (1) year from the first day of the Leave, whether or not
Executive receives any Severance Benefits under this Agreement, Executive will
not, directly or indirectly, aid, assist, participate in, consult with, render
services for, accept a position with, become employed by, or otherwise enter
into any relationship with (other than having a passive ownership interest in or
being a customer of) any Sears Competitor.

ii. For purposes of this Agreement, “Sears Competitor” means:

1. Those companies listed on Appendix A, each of which Executive acknowledges is
a Sears Competitor, whether or not it falls within the categories in (2), below,
and further acknowledges that this is not an exclusive list of Sears Competitors
and is not intended to limit the generality of subsection 4(b)(ii)(2), below;
and

 

7



--------------------------------------------------------------------------------

2. Any party (A) engaged in any retail business (whether in a department store,
specialty store, discount store, direct marketing, or electronic commerce or
other business format), that consists of selling furniture, appliances,
electronics, hardware, auto parts and/or apparel products, or providing home
improvement, product repair and/or home services, with combined annual revenue
in excess of $1 billion, (B) any vendor with combined annual gross sales of
services or merchandise to Sears in excess of $200 million, or (C) a party
engaged in any other line of business, in which Sears (including any Sears
Affiliate) has commenced business prior to the end of Executive’s employment,
with Sears having annual gross sales in that line of business in excess of $100
million.

iii. Executive acknowledges that Sears shall have the right to propose
modifications to Appendix A periodically to include (1) emergent Competitors in
Sears existing lines of business and (2) Competitors in lines of business that
are new for Sears, in each case, with the prior written consent of Executive,
which consent shall not be unreasonably withheld.

iv. Executive further acknowledges that Sears (or Sears Affiliates) does
business throughout the United States, Puerto Rico, U.S. Virgin Islands, Guam
and Canada and that this non-compete provision applies in any state or province
(as applicable) of the United States, Puerto Rico, U.S. Virgin Islands, Guam and
Canada, in which Sears does business.

(c) Compliance with Protective Covenants. Executive will provide Sears with such
information as Sears may from time to time reasonably request to determine
Executive’s compliance with this Section 4. Executive authorizes Sears to
contact Executive’s future employers and other entities with which Executive has
any business relationship to determine Executive’s compliance with this
Agreement or to communicate the contents of this Agreement to such employers and
entities. Executive releases Sears, Sears Affiliate, their agents and employees,
from all liability for any damage arising from any such contacts or
communications.

(d) Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of Sears
Confidential Information and to otherwise protect the legitimate business
interests of Sears and Sears Affiliates. Executive further agrees and
acknowledges that the provisions of this Agreement are reasonable.

(e) General Release and Waiver. Upon the occurrence of a Leave under the terms
of this Agreement (whether initiated by Executive or Sears), Executive will
execute a binding General Release and Waiver of claims in a form to be provided
by Sears, which is incorporated by reference herein. This General Release and
Waiver will be in a form substantially similar to the attached sample. If the
General Release and Waiver is not signed within the time required by the waiver
or is signed but subsequently revoked, Executive will not continue to receive
any Severance Benefits otherwise payable under subsection 1(a) of

 

8



--------------------------------------------------------------------------------

this Agreement. Further, Executive shall be obligated to reimburse Sears for any
portion of (i) the Salary Continuation paid during the Salary Continuation
Period under subsection (1)(a)(i) herein, and (ii) the cost for the benefits
provided during the Salary Continuation Period under subsection
(1)(a)(ii) herein.

(f) Exception Request. For the avoidance of doubt, Executive may request (i) a
waiver of the non-competition provisions of this Agreement or (ii) that the time
frame in subsection 4(b) above commence during Executive’s continued employment
with Sears or a Sears Affiliate, by written request to the Senior Vice
President, Human Resources (or the equivalent) of Sears. Such a request will be
given reasonable consideration and may be granted, in whole or in part, or
denied at Sears’ absolute discretion.

5. Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including
without limitation subsections 4(a) and 4(b), and that monetary damages alone
would not provide adequate relief for any such breach. Accordingly, if Executive
breaches or threatens to breach this Agreement, Executive consents to injunctive
relief in favor of Sears without the necessity of Sears posting a bond.
Moreover, any award of injunctive relief shall not preclude Sears from seeking
or recovering any lawful compensatory damages which may have resulted from a
breach of this Agreement, including a forfeiture of any future payments and a
return of any payments already received by Executive.

6. Non-Disparagement. Executive will not take any actions that would reasonably
be expected to be detrimental to the interests of Sears or any Sears Affiliate,
nor make derogatory statements, either written or oral to any third party, or
otherwise publicly disparage Sears or any Sears Affiliate, its products,
services, or present or former employees, officers or directors, and will not
authorize others to make derogatory or disparaging statements on Executive’s
behalf.

7. Cooperation. Executive agrees, without receiving additional compensation, to
fully and completely cooperate with Sears, both during and after the period of
employment with Sears or any Sears Affiliate (including the period of the
Leave), in all investigations, potential litigation or litigation in which Sears
is involved or may become involved other than any such investigations, potential
litigation or litigation between Sears and Executive. Sears will reimburse
Executive for reasonable travel and out-of-pocket expenses incurred in
connection with any such investigations, potential litigation or litigation.

8. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.

9. Acting as Witness. Executive agrees that both during and after the period of
employment with Sears or any Sears Affiliate (including the period of the
Leave), Executive will not voluntarily act as a witness, consultant or expert
for any person or party in any action against or involving Sears or any Sears
Affiliate or corporate relative of Sears, unless subject to judicial enforcement
to appear as a fact witness only.

10. Breach by Executive. In the event of a breach by Executive of any of the
provisions of this Agreement, including without limitation the non-competition
provisions (Section 4) and the non-disparagement provision (Section 6) of this
Agreement, the

 

9



--------------------------------------------------------------------------------

obligation of Sears or any Sears Affiliate to pay Salary Continuation or any
other payments or provide any benefits under this Agreement will immediately
cease and any payments already received will be returned by Executive to Sears.
Further, Executive agrees that Sears shall be entitled to recovery of its
attorneys’ fees and other associated costs incurred as a result of any attempt
to redress a breach by Executive or to enforce its rights and protect its
interests under the Agreement.

11. Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

12. Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby: (a) submits to
the personal jurisdiction of such courts; (b) consents to the service of process
in connection with any action, suit, or proceeding against Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.

13. Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment, termination of
employment or Leave period be found by a court or tribunal of competent
jurisdiction to not be released by the General Release and Waiver, Executive
agrees to try such claim to the court or tribunal without use of a jury or
advisory jury.

14. Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with Sears or
any Sears Affiliate is terminable “at-will” by either party with or without
cause and with or without notice.

15. Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs. policy, practice or other
Sears document, then the provisions of this Agreement will control, except as
otherwise precluded by law. Executive shall not be eligible for any benefits
under the Sears Holdings Corporation Master Transition Pay Plan or the Kmart
Corporation Master Severance Pay Plan or any successor severance plan or
program.

16. Entire Agreement. This Agreement, including any Exhibits hereto, contains
and comprises the entire understanding and agreement between Executive and Sears
(including or any Sears Affiliate) and fully supersede any and all prior
agreements or understandings between Executive and Sears with respect to the
subject matter contained herein, and may be amended only by a writing signed by
the Chief Executive Officer or Senior Vice President, Human Resources (or the
equivalent) of Sears.

 

10



--------------------------------------------------------------------------------

17. Confidentiality. Executive agrees that the existence and terms of the
Agreement, including the compensation paid to Executive, and discussions with
Sears (including any Sears Affiliate) regarding this Agreement, shall be
considered confidential and shall not be disclosed or communicated in any manner
except: (a) as required by law or legal process; (b) to Executive’s spouse or
domestic partner, or (c) financial/legal advisors, all of whom shall agree to
keep such information confidential.

18. Tax Withholding. All compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    At the most recent address on file at Sears. If to
Sears:    Sears Holdings Corporation    3333 Beverly Road    Hoffman Estates,
Illinois 60179    Attention to both:    Senior Vice President, Human Resources
      Senior Vice President, General Counsel

20. Assignment. Sears may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement shall be binding whether it is between Sears and
Executive or between any successor or assignee of Sears or affiliate thereof and
Executive.

21. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

[Remainder of page intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.

 

EXECUTIVE     SEARS HOLDINGS CORPORATION

 

    BY:  

 

[                    ]      

 

   

 

Date       Date  

 

12



--------------------------------------------------------------------------------

NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. IF YOU DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND
WAIVER WITHIN SEVEN (7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD
MUST BE IMMEDIATELY SUBMITTED IN WRITING TO GENERAL COUNSEL, SEARS HOLDINGS
CORPORATION, 3333 BEVERLY ROAD, HOFFMAN ESTATES, IL 60179. YOU MAY WISH TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

GENERAL RELEASE AND WAIVER

In consideration for the benefits that I will receive under the attached
Executive Severance Agreement, I and any person acting by, through, or under me
hereby release, waive, and forever discharge Sears Holdings Corporation, its
current and former agents, subsidiaries, affiliates, employees, officers,
stockholders, successors, and assigns (“Sears”) from any and all liability,
actions, charges, causes of action, demands, damages, or claims for relief or
remuneration of any kind whatsoever, whether known or unknown at this time,
arising out of, or connected with, my employment with Sears and the termination
of my employment, including, but not limited to, all matters in law, in equity,
in contract (oral or written, express or implied), or in tort, or pursuant to
statute, including any claim for age or other types of discrimination under the
Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, or other federal, state, or local
law or ordinance, to the fullest extent permitted under the law, including the
Employee Retirement Income Security Act (“ERISA”). This General Release and
Waiver does not apply to any claims or rights that may arise after the date that
I signed this General Release and Waiver. I understand that Sears is not
admitting to any violation of my rights or any duty or obligation owed to me.

Excluded from this General Release and Waiver are my claims which cannot be
waived by law, including but not limited to (1) the right to file a charge with
or participate in an investigation conducted by certain government agencies,
(2) any rights or claims to benefits accrued under benefit plans maintained by
Sears pursuant to ERISA, and (3) any claims that cannot be waived under the Fair
Labor Standards Act or Family and Medical Leave Act. I do, however, waive my
right to any monetary recovery should any agency pursue any claims on my behalf.
I represent and warrant that I have not filed any complaint, charge, or lawsuit
against Sears with any governmental agency and/or any court.

In addition, I agree never to sue Sears in any forum for any claim covered by
this General Release and Waiver except that I may bring a claim under the ADEA
to challenge this General Release and Waiver. If I violate this General Release
and Waiver by suing Sears, other than under ADEA, I shall be liable to Sears for
its reasonable attorney’s fees and other litigation costs and expenses incurred
in defending against such a suit.

I have read this General Release and Waiver and I understand its legal and
binding effect. I am acting voluntarily and of my own free will in executing
this General Release and Waiver.



--------------------------------------------------------------------------------

I have had the opportunity to seek, and I was advised in writing to seek, legal
counsel prior to signing this General Release and Waiver.

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any immaterial modification of this General Release and
Waiver does not restart the twenty-one (21) day consideration period.

I understand that, if I sign the General Release and Waiver, I can change my
mind and revoke it within seven (7) days after signing it by notifying the
General Counsel of Sears in writing at Sears Holdings Corporation, 3333 Beverly
Road, Hoffman Estates, Illinois 60179. I understand that this General Release
and Waiver will not be effective until after this seven (7) day revocation
period has expired.

 

Date:  

SAMPLE ONLY - DO NOT SIGN

    Signed by:  

SAMPLE ONLY - DO NOT SIGN

      Witness by:  

 

 

2